DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 2-12, filed December 21, 2021, with respect to the rejections of claims 1-6,8-14 and 37-38 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered disclosures and teachings of Demirhan et al. (US 2007/0291673), Rune et al. (US 2016/0073447), Vannithamby et al. (US 2014/0119255) and Kone (US 2011/0292852).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE claim 38, the term “reasonable” in claim 38 is a relative term which renders the claim indefinite. The term “reasonable” is not defined by the claim, the specification 
RE claims 39-42, the claims depend upon claim 38 and fail to further define the term “reasonable”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Demirhan et al. (US 2007/0291673, Demirhan hereafter) in view of Rune et al. (US 2016/0073447, Rune hereafter).
RE claim 1, Demirhan discloses a method for saving power of User Equipment (UE), applying to UE, the method comprising: determining second signaling based on first signaling (Paragraph 31, UE receives a DRX cycle assignment from the base station and operates accordingly while monitoring the battery level of the UE. The UE then detects the battery level has fallen below a threshold), the second (Paragraph 32-33, the UE generates a request for a DRX cycle length update based upon the power level and transmits it to the base station. The UE can request a specific DRX cycle length based on the power level, or simply request an adjustment, which is provided by the network.)
Demirhan does not explicitly disclose the second signaling being Radio Resource Control (RRC) connection request signaling.
However, Rune teaches the second signaling being Radio Resource Control (RRC) connection request signaling (Paragraph 79 teaches the use of an RRCConnectionRequest message to carry signaling from a UE to the network that it seeks to use or will use a temporary DRX configuration. See further paragraph 94). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Demirhan with the teachings of Rune since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 2, Demirhan in view of Rune discloses the method of claim 1 as set forth above. Note that Demirhan further discloses the second signaling further (Paragraph 32-33, the UE generates a request for a DRX cycle length update based upon the power level and transmits it to the base station. The UE can request a specific DRX cycle length based on the power level, or simply request an adjustment, which is provided by the network.), or wherein the second signaling comprises information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect.
RE claim 3, Demirhan in view of Rune discloses the method of claim 1 as set forth above. Note that Demirhan further discloses receiving third signaling sent by a base station based on the second signaling, the third signaling comprising an updated DRX cycle (Paragraph 33-34, the network receives the request and either grants the proposed DRX cycle or determines its own updated cycle length and transmits the new DRX cycle assignment to the UE.).
RE claim 8, Demirhan discloses method for saving power of User Equipment (UE), applying to a base station, the method comprising: receiving second signaling sent by UE, the second signaling comprising a signaling element (Paragraph 32-33, the UE generates a request for a DRX cycle length update based upon the power level and transmits it to the base station. The UE can request a specific DRX cycle length based on the power level, or simply request an adjustment, which is provided by the network.), the signaling element being a cause value indicating that a request is sent for Discontinuous Reception (DRX) cycle update (Paragraph 32, The DRX cycle update request may be sent with or without power level information, and may simply indicate that the threshold has been reached.); and sending (Paragraph 33-34, the network receives the request and either grants the proposed DRX cycle or determines its own updated cycle length and transmits the new DRX cycle assignment to the UE.).
Demirhan does not explicitly disclose the second signaling being Radio Resource Control (RRC) connection request signaling.
However, Rune teaches the second signaling being Radio Resource Control (RRC) connection request signaling (Paragraph 79 teaches the use of an RRCConnectionRequest message to carry signaling from a UE to the network that it seeks to use or will use a temporary DRX configuration. See further paragraph 94). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Demirhan with the teachings of Rune since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 9, Demirhan in view of Rune discloses the method of claim 8 as set forth above. Note that Demirhan further discloses the second signaling further comprises information indicating a desired DRX cycle (Paragraph 32-33, the UE generates a request for a DRX cycle length update based upon the power level and transmits it to the base station. The UE can request a specific DRX cycle length based on the power level, or simply request an adjustment, which is provided by the network.), or wherein the second signaling comprises information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect.
RE claim 10, Demirhan in view of Rune discloses the method of claim 9 as set forth above. Note that Demirhan further discloses sending third signaling, the third signaling comprising an updated DRX cycle (Paragraph 33-34, the network receives the request and either grants the proposed DRX cycle or determines its own updated cycle length and transmits the new DRX cycle assignment to the UE.).
RE claim 37, Demirhan in view of Rune discloses a communication system implementing the method of claim 1, comprising the UE (See rejection above for claim 1). Note that Rune further teaches wherein the UE is configured to request the base station to change a DRX cycle through RRC connection request signaling (Paragraph 79 teaches the use of an RRCConnectionRequest message to carry signaling from a UE to the network that it seeks to use or will use a temporary DRX configuration. See further paragraph 94). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Demirhan with the teachings of Rune since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known 
RE claim 38, Demirhan in view of Rune discloses the communication system of claim 37 as set forth above. Note that Demirhan further discloses wherein the base station is configured to set a reasonable DRX cycle for the UE based on the request of the UE, thereby optimizing power saving performance of the UE (Paragraph 33-34, the network receives the request and either grants the proposed DRX cycle or determines its own updated cycle length and transmits the new DRX cycle assignment to the UE.).
Claims 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Demirhan in view of Rune and further in view of Vannithamby et al. (US 2014/0119255, Vannithamby hereafter).
RE claim 4, Demirhan in view of Rune discloses the method of claim 1 as set forth above. Demirhan in view of Rune does not explicitly disclose receiving fourth signaling sent by a base station based on the second signaling, the fourth signaling being RRC connection establishment signaling; and sending fifth signaling to the base station, the fifth signaling comprising information indicating a desired DRX cycle, or the fifth signaling comprising information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect.
However, Vannithamby teaches receiving fourth signaling sent by a base station based on the second signaling, the fourth signaling being RRC connection establishment signaling (Paragraph 15, prior to selecting one of the DRX parameter sets, the UE 102 may receive an indication of the DRX parameter sets in a radio-resource control (RRC) connection establishment message sent from the eNB); and sending fifth signaling to the base station, the fifth signaling comprising information indicating a desired DRX cycle, or the fifth signaling comprising information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect (Paragraph 32, In response to the RRC connection establishment message 402, the UE 102 may respond with a RRC connection establishment response message 404. In the RRC connection establishment response message 404, the UE 102 may, among other things, indicate which DRX parameter set is selected). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Demirhan in view of Rune with the teachings of Vannithamby since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 5, Demirhan in view of Rune and further in view of Vannithamby discloses the method of claim 4 as set forth above. Note that Demirhan further discloses receiving sixth signaling sent by the base station based on the fifth signaling, the sixth signaling comprising the updated DRX cycle (Paragraph 33-34, the network receives the request and either grants the proposed DRX cycle or determines its own updated cycle length and transmits the new DRX cycle assignment to the UE.).
RE claim 11, Demirhan in view of Rune discloses the method of claim 8 as set forth above. Demirhan further discloses receiving fifth signaling sent by the UE after the RRC connection is established, the fifth signaling comprising information indicating a desired DRX cycle, or the fifth signaling comprising information indicating a desired DRX cycle and an effective term during which an updated DRX cycle is in effect (Paragraph 32-33, the UE generates a request for a DRX cycle length update based upon the power level and transmits it to the base station. The UE can request a specific DRX cycle length based on the power level, or simply request an adjustment, which is provided by the network.); updating, based on the fifth signaling, an original DRX cycle of the UE with the updated DRX cycle; and sending sixth signaling to the UE, the sixth signaling comprising the updated DRX cycle (Paragraph 33-34, the network receives the request and either grants the proposed DRX cycle or determines its own updated cycle length and transmits the new DRX cycle assignment to the UE.).
Demirhan in view of Rune does not explicitly disclose wherein the sending the response signaling based on the second signaling comprises: sending fourth signaling to the UE, the fourth signaling being RRC connection establishment signaling.
However, Vannithamby wherein the sending the response signaling based on the second signaling comprises: sending fourth signaling to the UE, the fourth signaling being RRC connection establishment signaling (Paragraph 15, prior to selecting one of the DRX parameter sets, the UE 102 may receive an indication of the DRX parameter sets in a radio-resource control (RRC) connection establishment message sent from the eNB). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Demirhan in view of Rune with the teachings of Vannithamby since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Demirhan in view of Rune and further in view of Kone (US 2011/0292852).
RE claim 12, Demirhan in view of Rune discloses the method of claim 9 as set forth above. Demirhan in view of Rune does not explicitly disclose in response to determining that a time elapse since the DRX cycle update has reached the effective term, restoring an original DRX cycle of the UE; and sending seventh signaling to the UE, the seventh signaling comprising the original DRX cycle.
However, Kone teaches in response to determining that a time elapse since the DRX cycle update has reached the effective term, restoring an original DRX cycle of the UE; and sending seventh signaling to the UE, the seventh signaling comprising the original DRX cycle (Paragraph 43, Once the UE recovers its battery power, the network receives an indication Int from the UE. The indication Int indicates the battery power status BS is greater than the threshold value VT. The network reconfigures the UE back to the configuration Config1 according to the indication Int so the UE could have the original DRX cycle, if the DRX cycle was changed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Demirhan in view of Rune with the teachings of Kone in order to further optimize power saving of a UE.
Allowable Subject Matter
Claims 39-42 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 39, prior arts do not explicitly disclose, teach or suggest a base station configured to transmit an update of a UE DRX cycle within a paging message and new paging Downlink Control Information based on a timed reservation for the UE, thereby optimizing the power saving performance of the UE.
RE claims 40-42, the claims depend upon claim 39 and thereby incorporate the allowable features set forth above.
Claims 13 and 14 allowed.
The following is an examiner’s statement of reasons for allowance:
RE claims 13 and 14, prior arts do not disclose, teach or suggest a base station determining that an original Discontinuous Reception (DRX) cycle of UE is to be updated. The base station then indicating, on a Physical Downlink Control CHannel (PDCCH), that there is a paging message with a cause value for DRX cycle update; and sending, on a Physical Downlink Shared CHannel (PDSCH), a data block comprising the paging message, the paging message comprising an updated DRX cycle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/James P Duffy/           Primary Examiner, Art Unit 2461